Citation Nr: 0941442	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-29 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from December 1967 to 
November 1971; he also had New York Army National Guard 
service.   

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Buffalo, New York (RO), which 
denied service connection for tinnitus.  A July 2008 Board 
decision also denied service connection for tinnitus.  

The July 2008 Board denial of service connection for tinnitus 
was vacated and remanded to the Board by an Order of the 
Court of Appeals for Veterans Claims (Court) in May 2009 
based on a Joint Motion For Vacatur And Remand (Joint 
Motion). 

A letter was sent to the Veteran's attorney on May 28, 2009, 
with a copy to the Veteran, in which the Veteran was given 90 
days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication.  A letter from the Veteran's 
attorney, dated August 17, 2009, waived any remaining time to 
submit additional evidence or argument.  

For reasons discussed hereinbelow, the issue on appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

According to the Joint Motion, the Board denied the Veteran's 
claim for service connection for tinnitus because there was 
no competent diagnosis of tinnitus.  The Joint Motion found 
that the Board's statement of reasons and bases was 
inadequate because the Board failed to explain why the 
Veteran was not entitled to a VA nexus opinion in light of 
his competent statements regarding in-service exposure to 
acoustic trauma, current symptoms of tinnitus, continuity of 
symptomatology, and the absence of a Board finding that the 
Veteran was not credible.  

A review of the claims file reveals that the Veteran has 
contended that he currently has tinnitus as a result of in-
service chronic ear infections, exposure to acoustic trauma, 
and a head injury.  There is no nexus opinion on file, and 
the recent medical evidence on file is unclear as to whether 
the Veteran currently has tinnitus due to service.

Based on the above, the issue of entitlement to service 
connection for tinnitus is being remanded for the following 
actions:  

1.  The AMC/RO must request that the Veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and non-VA, who have treated him for ear 
problems, including tinnitus, since October 
2006, the date of the most recent medical 
reports on file.  After securing the 
necessary authorization, the AMC/RO must 
attempt to obtain copies of any pertinent 
treatment records identified by the Veteran 
that have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform the Veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.

2.  The AMC/RO must arrange for examination 
of the Veteran by a VA health care provider 
with appropriate expertise to determine 
whether the Veteran has incurred tinnitus as 
a result of service.  The claims file must be 
made available to, and reviewed by, the 
examiner, who must acknowledge such receipt 
and review in any report generated as a 
result of this remand.  The examiner should 
provide an opinion on whether the Veteran 
currently has tinnitus due to service, to 
include due to ear infections, acoustic 
trauma, and/or head trauma.  The opinion 
should include supporting rationale and must 
be associated with the claims file.  If an 
opinion cannot be provided without resort to 
speculation, this must be noted by the health 
care provider.  The report prepared must be 
typed.

3.  The AMC/RO must notify the Veteran that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. § 3.655 (2008).  In the 
event that the Veteran does not report for 
the aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all required developmental 
actions have been conducted and completed in 
full.  The AMC/RO must then readjudicate the 
Veteran's claim for entitlement to service 
connection for tinnitus, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative must be provided a 
Supplemental Statement of the Case and given 
an appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


